DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 31-59, 61, 67, 69, and 75-78 are rejected under 35 U.S.C. 103 as being unpatentable over Magnant et al. (US 2007/0284250) in view of Frumin et al. (US 2001/0023825).
Magnant teaches an electrophoresis detection system, comprising: 
an electrophoresis strip (fig. 1b, ref. 10) to receive a patient sample and to generate an optically detectable band characteristic when an electrically applied parameter is applied to the electrophoresis strip (this limitation does not further structurally limit the instant claim.  Further Magnant discloses an optical detectable band in para. 104; 116); and 
an optical detector (para 115-119, fig. 13-14) structured to detect the optically detectable band characteristic and to generate band detection data based on the optically detectable band characteristic (this limitation does not further structurally limit the instant claim);
a source to apply an electrically applied parameter (voltage applied from a power source; para 14, 104; negatively charged molecules such as nucleic acids or proteins complexed with anionic detergent travel toward the electrophoresis anode 360 at a rate that is dependent on the applied voltage; para 113 discloses the power source) to the electrophoresis strip (10) and 
processing circuitry programmed (para 138 state controls 7030 may be used to program electrophoresis time and power settings) to: 

receive the band detection data (para 6,116; 140; fig. 15-17);
identify a component type associated with the band detection data (para 104,115) the component type including identification of a protein type in the patient sample (separation based upon size); and output the component type (optical components detects bands to identify separated analytes within sample; para 116; computer processes data to output visualization such as a signal vs time chart and quantitative analysis of the data such as determining the absolute or relative amounts of biomolecules present in the electrophoretic bands).  
Magnant does not discloses applying a variable voltage or current or variable application time of the variable voltage or the variable current.
Frumin teaches an analysis apparatus that performs electrophoresis for analyzing samples that allows for rapid and highly accurate separation.  Frumin teaches non uniform and time dependent (periodical) time varying field strength which changes the voltage during an electrophoresis test which allows a for an increased analytic accuracy (resolving power) of the electrophoresis analysis (para 173-176; 218-230, voltage switching disclosed in para 230).  This time dependent applied variable voltage provides for higher resolution, higher sensitivity and the important ability of focusing the particles, which have a nonlinear mobility.  After an electrophoresis run is over the gel is analyzed by autoradiography followed by densitometry (para 236).  This further applies 
 Therefore, it would have been obvious to one having an ordinary skill in the art to modify Magnat to allow for non uniform electric field to the electrophoresis device by 

Regarding claim 32, wherein the patient sample includes a patient blood sample (this limitation does not further structurally limit the claim because the blood sample has not been positively claimed in the parent claim).  
Regarding claim 33, wherein the optically detectable band characteristic includes multiple bands that correspond to respective multiple protein types (the optical system is structurally capable of detecting multiple bands since it scans the entire electrophoresis strip).  
Regarding claim 34, wherein the processing circuitry is further configured to determine a relative proportion of the multiple bands that correspond to respective multiple protein types and to output the relative proportion with the component type (the optical system is structurally capable of detecting multiple bands since it scans the entire electrophoresis strip).  
Regarding claim 35, wherein the processing circuitry is further configured to measure a spacing between the multiple bands and to output the spacing with the component type (the optical system is structurally capable of detecting multiple bands since it scans the entire electrophoresis strip, this would also allow for spacing to be measured).  
Regarding claim 36, wherein the optically detectable band characteristic includes multiple bands that correspond to respective multiple hemoglobin types (this limitation 
Regarding claim 37, wherein the processing circuitry is further configured to determine a relative proportion of the multiple bands that correspond to multiple hemoglobin types and to output the relative proportion with the component type (the processor is configured to image multiple bands based upon size via mobility through the separating matrix in the presence of an electric field.  This would inherently occur when a sample containing a hemoglobin is present then an electric field applied.  Applicant has not positively claimed a sample within the system).  
Regarding claim 38, wherein the processing circuitry is further configured to measure a spacing between the multiple bands and to output the spacing with the component type (a constant frame reference is achieved based upon the size of the strips and therefore the spacing between the separated components can be calculated).  
Regarding claim 39, wherein the component type is a hemoglobin type present in the patient sample (this limitation does not further structurally limit the claim because the blood sample has not been positively claimed in the parent claim).  
Regarding claim 40, wherein the optically detectable band characteristic includes multiples bands that correspond to respective multiple protein types (this limitation does not further structurally limit the claim because the blood sample has not been positively claimed in the parent claim).  
Regarding claim 41, wherein processing circuitry is further configured to generate diagnostic results that include the component type and to output the diagnostic results 
Regarding claim 42, wherein the processing circuitry is further configured to output the diagnostic results to a display electrically coupled to the processing circuitry (para 116; computer processes data to output visualization such as a signal vs time chart and quantitative analysis of the data such as determining the absolute or relative amounts of biomolecules present in the electrophoretic bands).    
Regarding claim 43, wherein the display is integrated with the processing circuitry (para 116; computer processes data to output visualization such as a signal vs time chart and quantitative analysis of the data such as determining the absolute or relative amounts of biomolecules present in the electrophoretic bands).   
Regarding claim 44, wherein the display is remotely located from the processing circuitry (para 85, display 5050).  
Regarding claim 45, wherein the processing circuitry is further configured to output the component type to a display that is electrically coupled to the processing circuitry (para 116; computer processes data to output visualization such as a signal vs time chart and quantitative analysis of the data such as determining the absolute or relative amounts of biomolecules present in the electrophoretic bands; display 5050; fig. 8).
Regarding claim 46, wherein the processing circuitry is further configured to receive user input requesting the component type and, based on the received user input, is also further configured to transmit the output to a display (para 116; computer 
Regarding claim 47, wherein the optically detectable band characteristic includes an intensity and location of the band detection data (para 116; computer processes data to output visualization such as a signal vs time chart and quantitative analysis of the data such as determining the absolute or relative amounts of biomolecules present in the electrophoretic bands).    
Regarding claim 48, wherein the optical detector is remotely located from the cartridge (fig. 13, 14).  
Regarding claim 49, wherein the optical detector includes a camera (510 fig. 13, 14) configured to capture an image of the optically detectable band characteristic and to generate the band detection data based on the image.  
Regarding claim 50, Magnant teaches an electrophoresis detection system, comprising: 
an electrophoresis strip (fig. 1b, ref. 10) to receive a patient sample and to generate an optically detectable band characteristic when an electrically applied parameter is applied to the electrophoresis strip (this limitation does not further structurally limit the instant claim.  Further Magnant discloses an optical detectable band in para. 104; 116); and 
an optical detector (para 115-119, fig. 13-14) structured to detect the optically detectable band characteristic and to generate band detection data based on the optically detectable band characteristic (this limitation does not further structurally limit the instant claim);
a power source to apply an electrically applied parameter (voltage applied from a power source; para 14, 104; negatively charged molecules such as nucleic acids or proteins complexed with anionic detergent travel toward the electrophoresis anode 360 at a rate that is dependent on the applied voltage; para 113 discloses the power source) to the electrophoresis strip (10) and 
processing circuitry programmed (para 138 state controls 7030 may be used to program electrophoresis time and power settings) to: 
cause the power source to apply an electrical parameter to the electrophoresis strip during an electrophoresis test, the electrical parameter being voltage (para 104);
receive the band detection data (para 6,116; 140; fig. 15-17);
identify a component type associated with the band detection data (para 104,115) the component type including identification of a protein type in the patient sample (separation based upon size); and output the component type (optical components detects bands to identify separated analytes within sample; para 116; computer processes data to output visualization such as a signal vs time chart and quantitative analysis of the data such as determining the absolute or relative amounts of biomolecules present in the electrophoretic bands);
generate diagnostic results based on the component or component sub-type associated with each of the multiple band characteristics (para 114-115,132);
output the diagnostic results (para 116).  

Frumin teaches an analysis apparatus that performs electrophoresis for analyzing samples that allows for rapid and highly accurate separation.  Frumin teaches non uniform and time dependent (periodical) time varying field strength which changes the voltage during an electrophoresis test which allows a for an increased analytic accuracy (resolving power) of the electrophoresis analysis (para 173-176; 218-230, voltage switching disclosed in para 230).  This time dependent applied variable voltage provides for higher resolution, higher sensitivity and the important ability of focusing the particles, which have a nonlinear mobility.  After an electrophoresis run is over the gel is analyzed by autoradiography followed by densitometry (para 236).  This further applies with secondary structures of macromolecules which allows for investigations of secondary structures of macromolecules.  Frumin further states fractionation, separation and focusing of cells and cell fragments is implemented by varying electric fields (para 267).  The detection system may consist of an illumination system for example a laser and the separated particle fractions are detected by measuring the scattered light intensity as known in the art. As in the case of DNA separation the use of combined electrophoretic and dielectrophoretic forces enable the creation of virtual traps.  These traps appear at points along the channel where the total velocity due to electrophoretic and dielectrophoretic forces acting on a specific fraction is equal zero. In such a way this invention makes possible the accumulation and focussing of specific fractions in preset locations along the separation channel for the fast detection and extraction.  These locations of focusing traps can be changed by manipulation of the electric 
 Therefore, it would have been obvious to one having an ordinary skill in the art to modify Magnat to allow for non uniform electric field to the electrophoresis device by employing a variable voltage, a variable application time of the variable voltage to be in order to increase accuracy of the separated analytes and further separation into subcomponents within the gel as taught by Frumin.  
Regarding claim 51, wherein the processing circuitry is further configured to determine a relative proportion of the multiple bands that correspond to the respective multiple hemoglobin types and to output the relative proportion with the diagnostic results (the optical system is structurally capable of detecting multiple bands since it scans the entire electrophoresis strip).   
Regarding claim 52, wherein the processing circuitry is further configured to measure a spacing between the multiple bands and to output the spacing with the diagnostic results (the optical system is structurally capable of detecting multiple bands 
Regarding claim 53, wherein the processing circuitry is further configured to output the diagnostic results to one or both of an audible output and a visual output (display 5050 provides visual output).  
Regarding claim 54, wherein the processing circuitry is further configured to output the diagnostic results to a display.  
Regarding claim 55, wherein the display is integrated with the processing circuitry (fig. 8).  
Regarding claim 56, wherein the display is remotely located from the processing circuitry (fig. 8, 5050).  
Regarding claim 57, wherein the processing circuitry is further configured to automatically output the diagnostic results after the diagnostic results are generated (the processor is electrically connected to the display which outputs a visualization of the optical detector imaging).  
Regarding claim 58, wherein the processing circuitry is further configured to output the diagnostic results in response to user input requesting the diagnostic results (para 85 states run time inputs from a user).
Regarding claim 59, wherein the electrical parameter is decreased from a higher first value to a lower second value.  Frumin teaches providing a higher voltage then reducing the voltage as the electrophoresis test progresses (example 14 Frumin). It would have been obvious to modify Magnant to vary the voltage in order to provide better resolution and separation during electrophoresis as taught by Frumin.

Regarding claim 67, wherein the electrical parameter is decreased from a higher first value to a lower second value.  Frumin teaches providing a higher voltage then reducing the voltage as the electrophoresis test progresses (example 14). It would have been obvious to modify Magnant to vary the voltage in order to provide better resolution and separation during electrophoresis as taught by Frumin.
Regarding claim 69, wherein the electrical parameter is applied at a series of levels.  Frumin provides a series of the same voltage applied to the test in series as seen in example 14.  It would have been obvious to one having an ordinary skill in the art to modify Magnant to provide a series of the same voltage in order to provide better resolution and separation during electrophoresis as taught by Frumin.
Regarding claim 75, wherein the electrical parameter is increased from a lower first value to a higher second value.  Frumin teaches providing a lower voltage then increasing the voltage as the electrophoresis test progresses (example 14). It would have been obvious to modify Magnant to vary the voltage in order to provide better resolution and separation during electrophoresis as taught by Frumin.
Regarding claim 76, wherein the electrical parameter is increased from a lower first value to a higher second value.  Frumin teaches providing a lower voltage then 
Regarding claim 77 and 78, Magnat does not teach wherein the series of levels includes a first series having a voltage applied at a first magnitude for a first amount of time and a second series having a voltage or current applied at a second magnitude for a second amount of time, the first magnitude different than the second magnitude and the first amount of time different from the second amount of time.
Frumin teaches a first variable voltage (+-50 V) applied at a first time (example 14) and a second series of voltage (constant 60 V) for a period of time (example 14).
It would have been obvious to one having an ordinary skill in the art at the time of the invention to modify Magnat to employ a variable voltage series at different time periods in order to provide separation of different particles.

Response to Arguments
Applicant’s arguments with respect to claims 31-59, 61, 67, 69, and 75-76 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797